NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1081-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

THOMAS A. WALLACE, a/k/a
WALLACE THOMAS, and
WALLACE SONNEY,

          Defendant-Appellant.


                   Argued March 18, 2019 – Decided April 9, 2019

                   Before Judges Fasciale and Rose.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No.
                   15-09-0950.

                   Michael T. Denny, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Joshua D. Sanders, Assistant
                   Deputy Public Defender, of counsel and on the brief).

                   Valeria Dominguez, Deputy Attorney General, argued
                   the cause for respondent (Gurbir S. Grewal, Attorney
                   General, attorney; Valeria Dominguez and Sara M.
            Quigley, Deputy Attorney General, of counsel and on
            the briefs).

            Appellant filed a pro se supplemental brief.

PER CURIAM

      Following a jury trial, defendant Thomas A. Wallace appeals from his

convictions for all six counts charged in Burlington County Indictment No. 15-

09-0950: third-degree possession of cocaine with intent to distribute, N.J.S.A.

2C:35-5(a)(1) and (b)(3) (count one); third-degree possession of heroin with

intent to distribute, N.J.S.A. 2C:35-5(a)(1) and (b)(3) (count two); third-degree

possession of cocaine, N.J.S.A. 2C:35-10(a)(1) (count three); third-degree

possession of heroin, N.J.S.A. 2C:35-10(a)(1) (count four); third-degree

possession of oxycodone, N.J.S.A. 2C:35-10(a)(1) (count five); and third-degree

possession with intent to distribute oxycodone, N.J.S.A. 2C:35-10.5(a)(3) (count

six). He was sentenced to a seven-year prison term with a forty-two-month

parole disqualifier pursuant to N.J.S.A. 2C:43-6(f).

      Defendant claims the trial judge erred by denying his request to adjourn

the trial to seek private counsel, and imposing a parole ineligibility term in

excess of the mandatory minimum. More particularly, defendant raises the

following points for our consideration:



                                                                         A-1081-17T4
                                          2
            POINT I

            THE TRIAL COURT VIOLATED [DEFENDANT]'S
            CONSTITUTIONAL RIGHTS TO THE COUNSEL
            OF HIS CHOICE BY FAILING TO ENGAGE IN THE
            REQUISITE INQUIRIES WHEN [DEFENDANT]
            INDICATED    THE    DESIRE   TO   OBTAIN
            SUBSTITUTE PRIVATE COUNSEL.

            POINT II

            THE IMPOSITION OF A PERIOD OF PAROLE
            INELIGIBILITY UNDER N.J.S.A. 2C:43-6(f), IN
            EXCESS OF THE MANDATORY MINIMUM,
            VIOLATES ALLEYNE V. UNITED STATES[,570
            U.S. 99 (2013)].
            (Not Raised Below)

By way of pro se supplemental brief, defendant raises these alleged errors:

            POINT I

            THE TRIAL COURT[']S FAILURE TO GIVE ANY
            CHARGE WHAT SO EVER [SIC] ON EYEWITNESS
            C[ONFIDENTIAL]        I[NFORMANT         (C.I.)]
            IDENTIFICATION      TESTIMONY      DEPRIVED
            DEFENDANT . . . OF HIS RIGHT TO A FAIR TRIAL
            ON ALL COUNTS AND CONSTITUTED PLAIN
            ERROR WHERE DEFENDANT[']S IDENTITY AS
            THE SOLE OWNER OF C[ONTROLLED]
            D[ANGEROUS] S[UBSTANCES] WAS THE KEY
            ISSUE ON ALL COUNTS[.] U.S. CONST. AMEND.
            XIV; N.J. CONST. (1947). ART. I PARA. 1, 9, 10.
            (NOT RAISED BELOW)




                                                                        A-1081-17T4
                                       3
            POINT II

            THE MATTER MUST BE REMANDED FOR A NEW
            TRIAL RESPECTING THE RELIABILITY OF ALL
            OF THE OUT-OF-COURT IDENTIFICATIONS OF
            [DEFENDANT] AS THE MAN WHO SOLD DRUGS
            TO [THE] STATE['S] INFORMANT AS WELL AS
            THE STATE NOT ALLOWING THE JURY TO HEAR
            [THE] C.I.'S STATEMENT OF ALLEGED SALES[;]
            BY NOT ALLOWING THE JURY TO KNOW THESE
            SALES EXISTED THE PROCEDURES USED
            VIOLATED       THE   ATTORNEY    GENERAL
            GUIDELINES AND ARE THUS PRESUMED TO BE
            IMPERMISSIBLY SUGGESTIVE.
            (NOT RAISED BELOW)

            POINT III[1]

            THE    TRIAL   COURT[']S  ADMISSION   OF
            TESTIMONIAL HEARSAY FROM C.I. #1863 NON
            [-]TESTIFYING WITNESS TENDING TO BOLSTER
            THE IDENTIFICATION AT TRIAL DENIED
            DEFENDANT HIS RIGHT TO CONFRONT THE
            WITNESS AGAINST HIM AND VIOLATED N.J.R.E.
            802.

            POINT IV

            [T]HE TRIAL COURT[']S DELIVERY OF TWO
            JURY   CHARGES[,   WHILE]    JUROR  #12
            ALLEGEDLY    [WAS]    SLEEPING[,  WERE]
            CHARGES     WHICH      RELIEVED    THE

1
  Points III, VI, VII, and VIII of defendant's pro se brief fail to comply with
Rule 2:6-2(a)(1), mandating citation to "the place in the record where the
opinion or ruling in question is located." Nonetheless, we consider the merits
of defendant's arguments. See State v. Kyles, 132 N.J. Super. 397, 400 (App.
Div. 1975).
                                                                       A-1081-17T4
                                      4
PROSECUTION OF ITS BURDEN OF PROVING
EVERY MATERIAL ELEMENT OF ALL COUNTS
INCLUDING [DEFENDANT]'S IDENTITY AS THE
DRIVER OF BOTH VEHICLES AND OWNER OF
CDS BEYOND A REASONABLE DOUBT[, WHICH]
DEPRIVED DEFENDANT OF HIS RIGHT TO A
FAIR TRIAL. U.S. CONST. AMEND. XIV; N.J
CONST. (1947). ART. I PARA. 1, 9, 10, 11.
(NOT RAISED BELOW)

POINT V

AGGREGATING SENTENCES [OF] SEVEN YEARS
MAXIMUM WITH THREE AND ONE[-]HALF
YEARS MINIMUM IMPOSED FOR THIRD DEGREE
DRUG     POSSESSION     CHARGES    ARE
MANIFESTLY EXCESSIVE[,] UNDULY PUNITIVE
AND NOT IN CONFORMANCE WITH [THE] CODE
OF CRIMINAL JUSTICE [AND THE] EXTENDED
TERM WAS NOT REASONABLE.
(NOT RAISED BELOW)

POINT VI

THE PROSECUTOR AND TRIAL COURT'S
ADMISSION OF TESTIMONIAL HEARSAY FROM
NAMED AND UNNAMED NON-TESTIFYING
WITNESSES TENDING TO BOLSTER THE
IDENTIFICATION OF [DEFENDANT] AS THE
OWNER OF CDS DENIED DEFENDANT HIS
RIGHT TO CONFRONT THE WITNESSES
AGAINST HIM AND VIOLATED N.J.R.E. 802 AS
WELL AS MAKING [DEFENDANT]'S CASE A
CHAPTER 33 FRUIT OF THE POISONOUS TREE
RULE.




                                            A-1081-17T4
                    5
            POINT VII

            DEFENDANT INCORPORATES HEREIN ALL OF
            HIS PRO[]SE ARGUMENTS FOR A NEW TRIAL
            [AND] PROSECUTORIAL MISCONDUCT BEFORE
            [THE] GRAND JURY VIOLATED DEFENDANT[']S
            CONSTITUTIONAL RIGHTS.

            POINT VIII

            THE TRIAL COURT ERRED [BY] DENYING
            DEFENDANT[']S   MOTION    TO   SUPPRESS
            [BECAUSE] NO PROBABLE CAUSE EXISTED
            AND THE OFFICERS WERE N[O]T CREDIBLE.

We reject these arguments and affirm.

                                        I.

      We summarize the pertinent facts and procedural history. In April 2015,

defendant was arrested after a two-month investigation by the Burlington

County Prosecutor's Office's Gang, Gun and Narcotics Task Force, which was

initiated when a C.I. told police defendant "was selling crack cocaine and using

a Bonneville Pontiac to make deliveries to purchasers." Following the C.I.'s

controlled purchases of CDS from defendant, police obtained search warrants

for defendant's person, residence and Pontiac vehicle.

      During the planned execution of the warrants, police observed defendant

leave his home, driving a Mazda Protégé, for which they did not have a warrant.

Police followed defendant, observed what they believed to be a drug transaction,

                                                                        A-1081-17T4
                                        6
and pulled over the Mazda. A K-9 unit responded to the scene and the dog

positively alerted for the presence of narcotics in the Mazda. After impounding

the car, police obtained a warrant to search it and seized, among other things, an

aerosol can containing cocaine, heroin, and oxycodone pills. Police seized

nearly $6500 from defendant's residence, including currency that matched the

serial numbers of the bills used by the C.I. during the controlled purchases.

      Prior to trial, Michael Dawson, Esq., defendant's then private counsel,

filed a motion to suppress the evidence seized from the Mazda. Defendant

primarily challenged the propriety of the procedures that led to the search

warrant. Following a testimonial hearing in May 2016, the motion judge 2 denied

defendant's application.

      After defendant's ensuing application for drug court was denied, Dawson

filed another motion to suppress the evidence seized from the Mazda, claiming

defendant was entitled to a Franks3 hearing. Dawson also filed a motion to


2
  Following the motion judge's decision, the matter was assigned to the present
judge.
3
   Franks v. Delaware, 438 U.S. 154, 155-56 (1978) (holding that "where the
defendant makes a substantial preliminary showing that a false statement
knowingly and intentionally, or with reckless disregard for the truth, was
included by the affiant in the warrant affidavit, . . . a hearing [should] be held at
the defendant's request").


                                                                             A-1081-17T4
                                         7
disclose the identity of the C.I. In October 2016, the trial judge denied both

motions.

      Thereafter, defendant filed a motion to relieve Dawson as counsel. On

December 13, 2016, the judge granted defendant's motion, citing defendant's

"numerous disputes" and "inability to speak with Mr. Dawson." The judge

reminded defendant that the matter was scheduled for trial on February 1, 2017.

Defendant applied for the services of a public defender (PD), and his case was

assigned to John D. Cirrinicione, Esq. 4

      By March 2017, defendant had requested that the PD's office substitute

Cirrinicione with another PD, but apparently defendant was informed that "it's

not the policy of [the PD's] office to simply give a client the attorney of their

[sic] choosing." Defendant then filed a motion to proceed pro se.

      On March 7, 2017, the judge heard argument regarding "multiple

motions," including defendant's motion to represent himself. Cirrinicione told

the judge, defendant "wants me to do certain things that I will not do because

they violate the rules of ethics or they'll violate the rules of the courtroom, or

they will be a miscarriage of justice." The judge engaged in an extended



4
  Apparently, the trial did not proceed on February 1, 2017. The reason for the
postponement is not clear from the record.
                                                                          A-1081-17T4
                                           8
colloquy with defendant regarding his ability to represent himself, during which

the judge rejected defendant's application to have his roommate, who is not an

attorney, as "part of [his] defense team."

      The judge reserved decision on the motion, but informed defendant that if

the judge granted his motion, "the matter [wa]s going to proceed to trial. There

[was] not going to be a big delay." The court elaborated (emphasis added):

                   And if you come in a week before trial and say, I
            just hired another attorney, you hired one on your own,
            that attorney better be ready to go to trial. In other
            words, you can't hold the [c]ourt on the end of a string
            dangling it for a trial date. That won't happen. Right
            now you have a trial date of April 11[, 2017].

      On March 9, 2017, the judge summarized the State's succinct proofs and

reiterated the matter's lengthy procedural history, including defendant's

displeasure with Dawson and Cirrinicione, and defendant's "voluminous

discovery" requests.    The judge then resumed his colloquy with defendant

regarding the impact of his motion to proceed pro se. Defendant responded

(emphasis added):

            [A]t this time I don't feel comfortable with
            [Cirrinicione] as my attorney or my standby [counsel].
            And I really don't want to represent myself. And I want
            to attempt to get a lawyer that's gonna help me. Now,
            if I have to represent myself, then that's what I'm gonna
            do. But all I ask is that the [c]ourt allows [sic] me at
            the same time if . . . I'm able to receive or get another

                                                                        A-1081-17T4
                                        9
            attorney, is that I get a minimum of [sixty] days to
            prepare my defense.

                   And at that point . . . there will be no other
            setbacks. I'll have everything prepared even if I can't
            find an attorney to help me. So at that point I would
            say I'd have my defense pro se prepared on top of that.

      Defendant claimed he needed additional time to file another motion,

subpoena "at least [fifteen] to [twenty] officers," and observe "a jury selection

and opening statement." Absent from defendant's reasons for a two -month

continuance was any indication that he had attempted to hire private counsel or

had scheduled a meeting with private counsel to represent him in this matter.

      In denying the motion, the judge explained:

                  Mr. Wallace, you had Mr. Dawson. He wasn't
            acceptable. Now you have Mr. Cirrinicione, he's not
            acceptable. And the [c]ourt has dealt with this for some
            time.

                   This case is going to be resolved. It's not going
            to be delayed. We've reached a point in time where it's
            going to trial. If it goes to trial and the [c]ourt grants
            your motion, Mr. Cirrinicione will be standby counsel.
            He'll tell you, if you want to know, well, this is the time
            you make your opening statement. He's not going to
            make an opening statement for you and he's not going
            to appear or be your attorney. That's not his function in
            this trial.

                  ....



                                                                          A-1081-17T4
                                       10
            [Y]ou're coming in here, you're just complaining you
            don't like your lawyers. And maybe for good reason or
            bad reason, I don't know. But at some point in time the
            [c]ourt gets tired of that. [The court] says the matter is
            going to trial.

      Defendant understood but said he did not "feel comfortable . . . at all" with

Cirrinicione as his attorney. The judge responded, "Well, the question is [,] if

you don't feel comfortable with him do you want to go it on your own or do you

want to go it with Mr. Cirrinicione? I'm giving you your choice." Defendant

then stated that he was "attempting to hire someone else[,]" to which the judge

replied:

                   Well, that's not your third choice. I didn't give
            you three. You've got two. Now, it's one or the other
            or I'm going to decide and I'm going to move the case
            for trial. But dancing around, and the nonsense, and I'm
            not ready, and I have this problem, and I have that
            problem, and I don't have this paper, and I don't have
            that paper, there comes a time when a judge puts an end
            to it. This is not a complex case. The choice is yours.
            If you don't want to make the decision, I'll make it for
            you.

Defendant opted to proceed pro se. The judge then determined defendant "made

a knowing and intelligent waiver of his right to counsel[,]" and granted the

motion.




                                                                           A-1081-17T4
                                       11
      On April 11, 2017, the parties appeared in court. Defendant appeared pro

se with Cirrinicione as stand-by counsel. Trial did not proceed on that date. The

judge summarized the reasons for the continuance as follows:

            The [c]ourt has received from [defendant] motions t[o]
            compel discovery, to suppress evidence and for
            reconsideration of the [c]ourt's rulings made on March
            9, 2017.

                  The [c]ourt has also learned that [defendant] has
            been granted by the [PD]'s office at the last moment
            some assistance probably with regard to transcripts,
            possibly as to an expert witness and possibly as to an
            investigator.

                   Given all of those circumstances, the [c]ourt
            today reschedules this matter for trial on June 6, 2017,
            to allow [defendant] the opportunity to avail himself of
            whatever assistance . . . the [PD]'s office is going to
            provide.

      A three-day jury trial was held in June 2017. Prior to jury selection,

defendant withdrew his motion to proceed pro se, and consented to have

Cirrinicione represent him.     The State presented the testimony of three

detectives, including an expert in the manufacturing and distribution of CDS;

defendant testified on his own behalf. The jurors returned a guilty verdict as to

all charges within two hours of beginning their deliberations. This appeal

followed.



                                                                         A-1081-17T4
                                      12
                                        II.

                                        A.

      Defendant first argues the trial judge erroneously denied his request for

an adjournment to obtain private counsel by failing to consider and analyze the

factors listed in State v. Kates, 216 N.J. 393, 396 (2014), and State v. Furguson,

198 N.J. Super. 395, 402 (App. Div. 1985).

      We commence our analysis with well-established principles, recognizing

we review the trial court's denial of an adjournment request under an abuse of

discretion standard. State v. Hayes, 205 N.J. 522, 537 (2011). "Both the United

States Constitution and our New Jersey Constitution grant defendants charged

with a criminal offense the right to have the assistance of counsel." State v.

King, 210 N.J. 2, 16 (2012). An essential element of this right is "the right of a

defendant to secure counsel of his own choice." Furguson, 198 N.J. Super. at

401. "However, the right to retain counsel of one's own choice is not absolute."

Ibid. The trial court has "wide latitude in balancing the right to counsel of choice

. . . against the demands of its calendar." United States v. Gonzalez-Lopez, 548

U.S. 140, 152 (2006) (citation omitted).

      "What constitutes a reasonable adjournment to permit a defendant to

retain counsel of his own choice depends generally upon the surrounding facts


                                                                            A-1081-17T4
                                        13
and circumstances." Hayes, 205 N.J. at 538 (quoting Furguson, 198 N.J. Super.

at 402). The factors included in this determination are set forth in United States

v. Burton, 584 F.2d 485, 490-91 (D.C. Cir. 1978), adopted by New Jersey courts

in Furguson, and reiterated in Kates, 216 N.J. at 396:

            the length of the requested delay; whether other
            continuances have been requested and granted; the
            balanced convenience or inconvenience to the litigants,
            witnesses, counsel, and the court; whether the
            requested delay is for legitimate reasons, or whether it
            is dilatory, purposeful, or contrived; whether the
            defendant contributed to the circumstance which gives
            rise to the request for a continuance; whether the
            defendant has other competent counsel prepared to try
            the case, including the consideration of whether the
            other counsel was retained as lead or associate counsel;
            whether denying the continuance will result in
            identifiable prejudice to defendant's case, and if so,
            whether this prejudice is of a material or substantial
            nature; the complexity of the case; and other relevant
            factors which may appear in the context of any
            particular case.

      "If a trial court conducts a reasoned, thoughtful analysis of the appropriate

factors, it can exercise its authority to deny a request for an adjournment to

obtain counsel of choice." Id. at 396-97. "Thus, we underscore that only if a

trial court summarily denies an adjournment to retain private counsel without

considering the relevant factors, or abuses its discretion in the way it analyzes




                                                                           A-1081-17T4
                                       14
those factors, can a deprivation of the right to choice of counsel be found." Id.

at 397. "[A] lengthy factual inquiry is [not] required." Ibid.

      Here, defendant essentially contends that following the March 9, 2017

hearing, he was faced with a Hobson's choice, i.e., representing himself or

proceeding with Cirrinicione. In doing so, defendant ignores the "surrounding

facts and circumstances." See Hayes, 205 N.J. at 538. Indeed, the record

demonstrates the trial judge entertained two motions by defendant to change

counsel over the course of three months, postponing the trial date two months.

Further, on March 7, 2017, the judge clearly informed defendant that he had the

option of hiring private counsel prior to trial, provided the attorney was "ready

to go to trial." Moreover, after being advised that the PD's office was assisting

defendant with trial preparation, the judge again adjourned the trial to

accommodate defendant's request.        Notably, defendant never identified any

potential private attorneys he was seeking to retain and never notified th e court

that he had retained private counsel.

      Although the judge's impatience with defendant's request at the March 9,

2017 hearing is evident from the record, he did not summarily deny defendant's

request. Instead, the judge adequately undertook the required analysis of the




                                                                          A-1081-17T4
                                        15
appropriate factors. Accordingly, we discern no abuse of the judge's discretion

in denying defendant's request for a continuance to seek new counsel.

                                        B.

      Defendant also argues the judge's imposition of the maximum period of

parole ineligibility pursuant to N.J.S.A. 2C:43-6(b) is unconstitutional because

"judicial factfinding" deprived defendant of his Sixth Amendment right to a trial

by jury.   Our Supreme Court rejected the identical argument in State v.

Kiriakakis, 235 N.J. 420, 432 (2018),5 and we find no basis to depart from that

ruling here.

      To the extent defendant's pro se sentencing argument implies the judge

erred by failing to conduct a qualitative assessment of the aggravating and

mitigating factors under N.J.S.A. 2C:44-1(a) and (b), that argument is belied by

the record. The court found aggravating factors three, the risk defendant would

commit another offense, N.J.S.A. 2C:44-1(a)(3); six, the extent and seriousness

of defendant's prior record, N.J.S.A. 2C:44-1(a)(6); and nine, the need to deter

defendant and others from violating the law, N.J.S.A. 2C:44-1(a)(9). The court

did not find any mitigating factors.         See N.J.S.A. 2C:44-1(b)(1) to (13).


5
  In their merits briefs, both parties indicated that our decision in Kiriakakis was
pending certification before the Court. Following the Court's decision, neither
party supplemented their briefs. See R. 2:6-11(d).
                                                                            A-1081-17T4
                                        16
Accordingly, the judge determined "the aggravating factors clearly outweigh the

[nonexistent] mitigating factors."

      We therefore affirm the sentence because the trial court followed the

sentencing guidelines, its findings of fact and application of aggravating and

mitigating factors is based on competent, credible evidence, and its "application

of the guidelines to the facts" does not "shock[] the judicial conscience." State

v. Bolvito, 217 N.J. 221, 228 (2014) (quoting State v. Roth, 95 N.J. 334, 364-65

(1984)).

      To the extent we have not specifically addressed the remaining arguments

raised in defendant's pro se supplemental brief, we conclude they lack sufficient

merit to warrant discussion in our written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-1081-17T4
                                      17